Case: 20-40564      Document: 00515828739         Page: 1     Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      April 20, 2021
                                  No. 20-40564
                               Conference Calendar                   Lyle W. Cayce
                                                                          Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Enrique Garcia-Martinez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:19-CR-289-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Enrique Garcia-
   Martinez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Garcia-Martinez has filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40564    Document: 00515828739          Page: 2   Date Filed: 04/20/2021




                                  No. 20-40564


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein, as well as Garcia-Martinez’s response. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.   Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2